                                                         IT IS ORDERED

                                                         Date Entered on Docket: June 2, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW MEXICO

        In Re:

        DUSTIN R. MARION and
        KYNDALL L. MARION,

                 Debtors.                                            Case No. 21-10277 t7

          DEFAULT ORDER GRANTING FIRST FINANCIAL CREDIT UNION RELIEF
              FROM STAY AND ABANDONMENT OF PERSONAL PROPERTY

                 This matter came before the Court on the Motion for Relief from Stay filed on April

        22, 2021 (Doc. 12) (the “Motion”) by First Financial Credit Union (“Movant”). The Court,

        having reviewed the record and the Motion, and being otherwise sufficiently informed,

        FINDS:

                 (a)    On April 22, 2021 Movant served the Motion and a Notice of Deadline for

        Objections to Motion for Relief from Automatic Stay Motion (Doc. 13) (the “Notice”) on

        the Chapter 7 Trustee, Edward Alexander Mazel, (the “Trustee”) and on the attorney for the

        Debtor, Nicholas Cullander, by use of the Court’s case management and electronic filing

        system for the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR



   Case 21-10277-t7       Doc 17    Filed 06/02/21     Entered 06/02/21 14:18:20 Page 1 of 4
     9036-1, and on the Debtors, Dustin R. Marion and Kyndall L. Marion, by First Class United

     States Mail, in accordance with Bankruptcy Rules 7004 and 9014.

             (b)      The Motion relates to the following personal property, a 2018 Ford Focus (the

     “Collateral”).

             (c)      The Notice specified an objection deadline of 21 days from the date of service

     of the Notice, to which three days has been added under Bankruptcy Rule 9006(f);

             (d)      The Notice was sufficient in form and content;

             (e)      The objection deadline expired on May 16, 2021;

             (f)      As of May 20, 2021, neither the Debtor, the Trustee, nor any other party in

     interest, has filed an objection to the Motion;

             (g)      The Motion is well taken and should be granted as provided herein; and

             (h)      By submitting this Order to the Court for entry, the undersigned counsel for

     Movant certifies under penalty of perjury that, on May 20, 2021, Deborah S. Seligman,

     counsel for Movant searched the data banks of the Department of Defense Manpower Data

     Center (“DMDC”), and found that the DMDC does not possess any information indicating

     that the Debtor is currently on active military duty of the United States.

             IT IS THEREFORE ORDERED:

             1.       The automatic stay pursuant to 11 U.S.C. Section 362 is hereby modified to

     allow Movant to enforce all of its contract, state law, and/or other rights against the

     Collateral.

             2.       The automatic stay is modified to permit the Movant, to the extent permitted

     by applicable nonbankruptcy law, to repossess the Collateral and otherwise enforce all its

     rights with regard to the Collateral, including any rights to sell the Collateral by judicial or

                                                   -2-

Case 21-10277-t7       Doc 17     Filed 06/02/21       Entered 06/02/21 14:18:20 Page 2 of 4
     nonjudicial means and apply the proceeds therefrom to the obligation owed to Movant by the

     Debtor, and to do whatever else may be necessary to preserve and conserve the Collateral.

     The automatic stay is further modified to the same extent in favor of all other persons

     claiming a lien against the Collateral.

            3.      The Trustee is deemed to have abandoned the Collateral from the estate

     pursuant to 11 U.S.C. §554, and the Collateral no longer is property of the estate. Therefore,

     Movant need not name the Trustee as a defendant in any state court action it may pursue with

     respect to the Collateral and need not notify the Trustee of any sale of the Collateral.

            4.      The automatic stay is not modified to permit any act to collect any deficiency

     or other obligation as a personal liability of the Debtor, although the Debtor can be named

     as a defendant in litigation to obtain an in rem judgment or to repossess the Collateral in

     accordance with applicable non-bankruptcy law.

            5.      This Order does not waive Movant’s claim against the bankruptcy estate for

     any deficiency owed by the Debtor after disposition of the Collateral. Movant may file an

     amended proof of claim in this bankruptcy case within 30 days after the sale of the Property,

     should it claim that Debtor owes any amount after the sale of the Collateral.

            6.      This Order shall continue in full force and effect if this case is dismissed or

     converted to a case under another chapter of the Bankruptcy Code.

            7.      This order is effective and enforceable upon entry.           The 14-day stay

     requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.


                                      ### END OF ORDER ###




Case 21-10277-t7      Doc 17     Filed 06/02/21      Entered 06/02/21 14:18:20 Page 3 of 4
                                                   -3-
     Submitted by:

     /s/ Submitted Electronically
     DEBORAH S. SELIGMAN
     Attorney for First Financial Credit Union
     P.O. Box 7806
     Albuquerque, NM 87194
     Telephone: (505) 247-3030
     Facsimile: (505) 247-3165

     Endorsed copies will be sent to:

     Nicholas Cullander
     Cullander Law
     Attorney for Debtors
     3300 N. Butler Ave. Suite 201
     Farmington NM 87401-2362
     cullanderlaw@hotmail.com

     Edward Alexander Mazel
     Chapter 7 Trustee
     PO Box 21151
     Albuquerque NM 87154
     Trustee@lawmazel.com

     Dustin R. Marion and Kyndall L. Marion
     Debtors
     330 N. Kittell Loop
     Bloomfield NM 87413

     Submitted Electronically
     Deborah S. Seligman




Case 21-10277-t7     Doc 17     Filed 06/02/21     Entered 06/02/21 14:18:20 Page 4 of 4
                                                 -4-
